UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,
~against-
NEWS CORPORATION, et al.,
Defendants.

CASTEL, U.S.D.J.

17-cv-7378 (PKC)

ORDER

In its pretrial rulings and in the conduct of voir dire, the Court has endeavored to

conduct this trial free from bias and prejudice, particularly in matters extrancous to the merits of

the case. The circumstances of yesterday (Tr. 68) cause the Court to enter this additional Order.

No party, witness or attorney shall refer to any shareholder or non-party affiliate of

a party in testimony or argument of any kind in the presence of the jury. If any party seeks relief

from this Order, it shall secure a ruling out of the presence of the jury in advance of any such

reference. Attorneys shall advise witnesses who they call of the terms of this Order. Any violation

of this Order shall be deemed to be willful and deliberate disobedience of a Court Order and

punished as such.

SO ORDERED.

Dated: New York, New York
June 30, 2021

 

 

P. Kevin Castel
United States District Judge

 
